Citation Nr: 1325097	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  10-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease of the lumbar spine, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for radiculopathy of the left lower extremity, evaluated as 10 percent disabling prior to February 2, 2012, and 20 percent disabling therefrom.

3.  Entitlement to an increased rating for radiculopathy of the right lower extremity, evaluated as 10 percent disabling prior to February 2, 2012, and 20 percent disabling therefrom.			



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1960.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio.  The Albuquerque RO has current jurisdiction of the matter.

In April 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record. 

In September 2012, the Board remanded the matter for additional development. 

The Board notes that at the time of the Board's September 2012 adjudication, the issue of entitlement to service connection for pes planus was also on appeal.  This claim was subsequently granted in a rating decision of April 2013.  As such, it is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Also subsequent to the Board's remand, in a March 2013 rating decision, the evaluations assigned to the Veteran's radiculopathy of the lower extremities were increased to 20 percent for each extremity, effective February 9, 2012.  In a rating decision of April 2013, the evaluation assigned to the Veteran's lumbar spine disability was increased to 40 percent, effective from the July 2008 date of claim.  As these ratings are less than the maximum benefits available, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran's radiculopathy claims have been recharacterized as shown on the title page, to depict the staged ratings assigned to his disabilities.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has a right to substantial compliance with the Board's remand orders. Stegall, 11 Vet. App. at 268; Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271. 

In September 2012, the Board remanded the appeal in order to afford the Veteran VA examinations in connection with his claims.  The Board found that the Veteran's April 2012 hearing testimony, combined with 2012 private medical records, indicated a worsening of his disabilities.

It appears that after the Board's remand, a July 23, 2012 VA examination report was associated with the file.  The report is located in the Veteran's Virtual VA file only.  This report contains an orthopedic  and neurological assessment of the Veteran's lumbar spine disability.  The examiner determined, however, that the Veteran essentially has no symptomatology associated with his radiculopathy of the right lower extremity. The examiner found the Veteran does not have intervertebral disc syndrome (IVDS), and offered no findings in this regard.

In October 2012, another VA examination was conducted, and in March 2013, an addendum opinion was obtained.  In the October 2012 report, the examiner determined that the paresthesias and/or dysthesias associated with both the right and left lower extremities could be characterized as "severe."  The numbness associated with each extremity was characterized as "moderate."  The examiner, however, left blank the portion of the examination report indicating which nerve roots were involved with these findings-namely, the femoral nerve, the sciatic nerve, or other nerves.  The examiner additionally offered findings concerning the functional loss caused by the Veteran's lumbar spine disability.  Specifically, she determined the Veteran had functional loss consisting of less movement than normal and pain on movement.  The examiner found that the Veteran's lumbar spine disability impacted his ability to work in that it limited his ability to stand or climb stairs.

At the conclusion of the report, the examiner then stated, "I am unable to answer at this time whether the vet has active radiculopathy; vet denied symptoms of same on 6/11/12 C&P exam for spine (he stated today the symptoms were severe). He told me today these symptoms are longstanding. There are no objective findings on exam of radiculopathy."  The examiner further determined, "I am unable to characterize the severity of his functional status due to the variability in reported symptoms and exam," citing inconsistencies between her examination and a medical record from February 17, 2012.

In March 2013, an addendum opinion was obtained from another physician.  That physician, relying on records from February 2011 and April 2011 alone, offered findings concerning the present severity of the Veteran's radiculopathy.

The Board finds that the medical evidence obtained subsequent to the September 2012 remand is insufficient.  

The July 2012 VA examination report is inconsistent with the evidence of record indicating that the Veteran does have IVDS, as well as radiculopathy of the right lower extremity.

October 2012 VA examination report is insufficient due to its internal inconsistencies.  It is unknown why the examiner offered findings in accordance with the rating schedule about the Veteran's radiculopathy if she was uncertain if the Veteran has radiculopathy.  Similarly, it is unknown why she offered findings on his functional status if she felt the findings were too inconsistent with prior evidence.  Further, the Board cannot point to the June 11, 2012 VA examination report referred to by the examiner.

The March 2013 addendum is contrary to the intent of the Board's September 2012 remand, as the Board sought to ascertain the current severity of the Veteran's symptoms, not the severity in 2011.  

For these reasons, the Board cannot find substantial compliance has been achieved.  Further VA examination is necessary to fairly adjudicate the claims.

Further, after completing the requested action, the RO was to readjudicate the claims on appeal.  In Remand Directive #3, the RO was specifically instructed that if any benefit remained denied, the Veteran and his representative were to be furnished a supplemental statement of the case (SSOC) and afforded an appropriate time period for response before the claims file was returned to the Board for further appellate consideration.

While March 2013 and April 2013 rating decisions were issued and staged ratings were assigned, the claims on appeal were not granted in full.  Despite this, the RO failed to issue an SSOC.  This too does not comply with the Board's September 2012 remand directives.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Associate with the claims file the VA spine examination report from June 11, 2012, as cited by the October 2012 VA examiner.

If such a report does not exist, this fact should be fully documented for the record.

2. The RO should have the Veteran scheduled for a VA orthopedic and neurological examination in order to determine the current severity of his lumbar spine disability.  

The orthopedic findings must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any. The examiner should identify and completely describe any other current symptomatology.  

The neurological findings must clarify which nerves are involved with the Veteran's radiculopathy of the left and right lower extremities.  The examiner should indicate if there is complete paralysis.  If incomplete, the examiner should indicate if the severity is mild, moderate, moderately severe, or severe.  

To the extent possible, the examiner should attempt to reconcile the findings obtained on examination with those obtained by the July 2012, October 2012, and March 2013 VA examiners.

The claims folder should be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All indicated tests and studies, to include X-rays and studies, as appropriate, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  A rationale should be provided for opinions expressed.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

4.  After the requested examination has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing all indicated development, the RO then should readjudicate the appeal in light of all the evidence on file. All applicable laws and regulations, and all evidence received, to include in the electronic claims file, should be considered.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



